— Proceeding to review a determination of the State Tax Commission. The petitioner is a commercial artist who specializes in the coloring of photographs for advertising purposes. The State Tax Commission has ruled that in this work he does not gain the exemption from payment of the unincorporated business tax given to a “profession” by section 386 of the Tax Law. This case is governed by a series of decisions, the most recent of which is Matter of Schmidt v. Bates (282 App. Div. 980) decided by this court in November, 1953, in which we held we were unwilling to extend the professional exemptions considered in Matter of Teaque v. Graves (261 App. Div. 652) and Matter of Geiffert V. Mealey (293 N. Y. 583) to activities in new categories. Determination of the Tax Commission unanimously confirmed, with $50 costs and disbursements to the respondents. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.